UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2426


NORTHERN CAROLINA SUPPORTED EMPLOYMENT; SENECA NICHOLSON;
ALAN PITTS,

                Plaintiffs – Appellants,

          v.

NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES;
EDWARD DAVIS; STACY THOMPSON; DIANNE JONES; CYNTHIA ALTON;
VICTORIA KLAH; GORDON AGINGU; LINDA PACE; VIVIAN PERSON,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:10-cv-00135-FL)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Northern Carolina Supported Employment, Seneca Nicholson, Alan
Pitts, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Northern     Carolina       Supported           Employment,          Seneca

Nicholson, and Alan Pitts (“Plaintiffs”) filed a civil action

raising a number of claims under 42 U.S.C. §§ 1981, 1983 (2006),

the    Racketeer     Influenced        and     Corrupt        Organizations         Act,

18 U.S.C. §§ 1961-68 (2006), the Civil Rights Act of 1964, as

amended,   42 U.S.C.A.       § 2000d    (West        2003    &    Supp.    2010),    the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (2006), and state

law.    The magistrate judge determined that Plaintiffs’ claims

against Defendant North Carolina Department of Health and Human

Services      (“NCDHHS”)       and      its      Division           of     Vocational

Rehabilitation      (“Division”),       and     NCDHHS       employee      Defendants

Davis, Thompson, Jones, Alton, Klah, Agingu, Pace, and Person in

their official capacities were barred by the Eleventh Amendment

and recommended that they be dismissed.                      The magistrate judge

also   determined    that     Plaintiffs       had    failed       to    state    claims

against Defendants Davis, Thompson, Jones, Alton, Klah, Agingu,

Pace, and Person in their individual capacities and recommended

that     these      claims      be      dismissed            under        28      U.S.C.

§ 1915(e)(2)(B)(ii) (2006) for failure to state a claim on which

relief may be granted.

           The     district    court     adopted       the       magistrate      judge’s

determinations      but     dismissed        Plaintiffs’         complaint       without

prejudice.       Within the twenty-eight-day time limit for filing

                                         2
motions     to    alter    or   amend      under     Fed.      R.    Civ.       P.    59(e),

Plaintiffs filed a variety of pleadings that the district court

construed as a motion for reconsideration. *                   The court denied the

motion.        Plaintiffs    now    seek    to   appeal     the     district         court’s

order denying their motion for reconsideration.

               This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,    28 U.S.C.      § 1292    (2006);        Fed.    R.       Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).        “[A] plaintiff may not appeal the dismissal of his

complaint      without     prejudice    unless      the   grounds         for    dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff’s case.”                     Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993)     (internal      quotation     marks     omitted).           In     ascertaining

whether    a     dismissal   without       prejudice      is   reviewable            in   this

court, we must determine whether Plaintiffs “could save [their]

action by merely amending [their] complaint.”                        Id. at 1066-67.

As   to   Plaintiffs’      claims    against       Defendants       Davis,       Thompson,

Jones, Alton, Klah, Agingu, Pace, and Person in their individual


      *
       Because Plaintiffs filed their motion for reconsideration
within the twenty-eight-day time limit for motions under Fed. R.
Civ. P. 59(e), we treat the motion as such.     Dove v. CODESCO,
569 F.2d 807, 809 (4th Cir. 1978).



                                            3
capacities, because the grounds for dismissal make clear that

Plaintiffs      could     save     their      action     by    filing    an    amended

complaint     in   the   district       court,   the     district      court’s   order

denying     reconsideration        is   not    appealable.           Accordingly,     we

dismiss the appeal in part for lack of jurisdiction.

             As to Plaintiffs’ claims against NCDHHS, its Division,

and    Davis,   Thompson,        Jones,    Alton,      Klah,   Agingu,       Pace,   and

Person in their official capacities, although the order denying

reconsideration of the dismissal of these claims is appealable,

Plaintiffs do not address this issue in their informal appellate

brief.      We therefore deem this issue waived.                4th Cir. R. 34(b);

Wahi   v.    Charleston    Area     Med.    Ctr.,      Inc.,   562 F.3d 599,   607

(4th Cir. 2009).         Accordingly, we affirm in part the district

court’s order denying reconsideration.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                DISMISSED IN PART,
                                                                  AFFIRMED IN PART




                                           4